Citation Nr: 1515167	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for Dependents' Indemnity and Compensation (DIC) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  He died in November 2011; the appellant was married to the Veteran from January 2011 until his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision (Virtual VA) of the Department of Veterans' Affairs Pension Management Center in Milwaukee, Wisconsin.

In September 2012, the appellant executed a Form 21-22, appointing Disabled American Veterans as her representative (Virtual VA).  That representation is noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the appellant stated her desire to testify at a Travel Board hearing.  See August 2014 Statement of Appellant (VBMS).  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Therefore, the appellant should be scheduled for a Board hearing at her local RO.



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

